AMENDMENT 2005-1

TO THE

ALLEGHENY ENERGY, INC.

REVISED PLAN FOR DEFERRAL OF COMPENSATION OF DIRECTORS

Allegheny Energy, Inc. (the “Company”) desires to amend the Revised Plan for
Deferral of Compensation of Directors (the “Revised Plan”) as follows:

1.

Effective as of December 30, 2005, Section 2 of the Revised Plan is amended in
its entirety to read as follows:

“2.            An election to defer for a single succeeding calendar year shall
be irrevocable.”

2.

Effective as of December 30, 2005, Section 4 of the Revised Plan is amended to
delete the reference to the phrase “of retainer” and to the phrase “of the
retainer.”

3.

Effective as of December 30, 2005, Section 5 of the Revised Plan is amended in
its entirety to read as follows:

                “5.           The Company shall maintain separate memorandum
accounts of the amounts deferred by each director in accordance with the
requirements of this Section 5.

(a)

For the cash portion that a director elects to defer under the Revised Plan, the
director shall elect the portion of the deferral that shall be credited to the
“Interest Account” and the portion of the deferral that shall be credited to the
“Stock Account”.

 

(i)

Amounts credited to the Interest Account shall be credited at the end of each
calendar quarter with interest at a rate equivalent to the prime rate of
interest as set by Mellon Bank at the beginning of such quarter.

 

(ii)

Amounts credited to the Stock Account shall be deemed to be invested in a number
of units of Common Stock of the Company (the “Common Stock”) obtained by
dividing such amounts by the Market Value Per Share (as defined below) on the
date such amounts are contributed to the Stock Account. From time to time
additional units shall be credited to the Stock Account in amounts equal to: (A)
the number of units determined by dividing (x) the amount of any cash dividend
(or the fair market value of a dividend paid in property, other than a dividend
paid in Common Stock) which the director would have received if on the record
date for such dividend the Director had been the owner of record of a number of
shares of Common Stock equal to the number of units (including fractions) then
credited to the Stock Account by (y) the Market Value Per Share; and (B) the
number of full and fractional shares of Common Stock which the Director would
have received if on the record date for a dividend which is to be paid in Common
Stock, the director had been the owner of record of a number of shares of Common
Stock equal to the number of units (including fractions) then credited to the
Stock Account. The Stock Account shall be appropriately adjusted for any change
in the Common Stock by reason of any recapitalization, reorganization, merger,
consolidation, split-up, or any similar change affecting the Common Stock.

For purposes of the Revised Plan, the term “Market Value Per Share” is defined
as the last sale price per share on the date of reference for shares of Common
Stock as reported on the New York Stock Exchange on such date (or, if such date
shall not be a business day, the next preceding day which shall be a business
day). If no sale occurs on such date, the Market Value Per Share shall be
determined, in the manner described above, as of the first preceding business
day on which a sale occurs.

When amounts in the Stock Account become payable, such amounts shall be paid in
cash.

 

(b)

For the stock portion that a director elects to defer under the Revised Plan,
the Company shall establish a memorandum account and credit such account with
the stock portion of the deferred compensation. If the director has made a
separate election to defer receipt of dividends, this account shall be credited
at the end of each quarter with any dividends declared by the Company.”

4.

Effective as of December 30, 2005 the Revised Plan is amended by adding a new
Section 11 to read as follows:

“11.           The terms of this Revised Plan are intended to, and shall be
interpreted and applied so as to, comply in all respects with the provisions of
Section 409A of the Internal Revenue Code and regulations and rulings
thereunder.”

 